DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on December 18, 2020 has been entered.


Response to Amendment
The amendment filed on July 26, 2017 in response to the previous Office Action (01/26/2017) is acknowledged and has been entered.
	Claims 1, 8, 15, 18, 21, 25, 28, 33, 35, 42, 48, 62, 66 and 71 – 76 are currently pending.
	Claims 2 – 7, 9 – 14, 16 – 17, 19 – 20, 22 – 24, 26 – 27, 29 – 32, 34, 36 – 41, 43 – 47, 49 – 61, 63 – 65 and 67 – 70 are cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant submits that Barker fails to disclose a rotation about the horizontal axes (see Remarks p. 9). 
Examiner respectfully disagrees.
Barker teaches tilting of the object, about the horizon axis (¶49, 52).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 48 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 25 and 48 include the added limitations that the couplings include “part-spherical surfaces” and provide for “smooth rotation simultaneously about a vertical axis and about a horizontal axis.” These limitations are not possible based on the independent claims from which these dependent claims depend. Claims 1 and 28 require that the couplings be flat and planar rotation. However, part-spherical couplings cannot be mated flat and rotated about a plane and is not supported as a combination in the specification as originally filed. This constitutes new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 48 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25 and 48 include the added limitations that the couplings include “part-spherical surfaces” and provide for “smooth rotation simultaneously about a vertical axis and about a horizontal axis.” These limitations are not possible based on the independent claims from which these dependent claims depend. Claims 1 and 28 require that the couplings be flat and planar rotation. However, part-spherical couplings cannot be mated flat and rotated about a plane and is not supported as a combination in the specification as originally filed. This constitutes new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1, 8, 18, 21, 28, 33, 35, 62, 66 and 73 – 76 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barker in view of Johnson (US 2010/0254697).
10) for supporting a rifle, the rest comprising: a rest fixture (71) which is in use attached to the rifle, wherein the rest fixture comprises a stand (71) coupling which includes a magnetic element for removable attachment of a rest stand (¶47); and a rest stand for resting on a surface, wherein the rest stand comprises a support body (20), at least two legs (51-53) which is supported by the support body and a fixture coupling which includes a magnetic element (68) for removable attachment to the stand coupling on the object (figs. 1, 3, 13); wherein the fixture coupling and the stand coupling each comprise circular or near-circular sections, providing for smooth rotation thereabout around a vertical axis and allowing for rotation of the object about a horizontal axis (figs. 1 – 3, 11-12; ¶46, 49, 50: tilting ¶49, 52). Barker fails to explicitly disclose circular or near-circular sections mated about a flat plane, which provide for smooth, substantially planar rotation.
In the same field of endeavor, Johnson teaches panning base 20, a retaining member 24 to maintain the panning base and the body 12 together with the desired ability to freely rotate about each other (fig. 1-4; ¶26-27). In light of the teaching of Johnson, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Johnson’s teachings in Barker’s system. One of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. 

Regarding claims 62, Barker in view of Johnson discloses all of the aforementioned limitations of claim 28. Barker also teaches wherein the object is a rifle, (¶2).


Regarding claims 18, Barker in view of Johnson discloses all of the aforementioned limitations of claim 1, 28. Barker also teaches wherein the magnetic element of the fixture coupling comprises a magnet, optionally the magnetic element of the fixture coupling is provided as a magnet pair which is located to opposite sides of an axis of rotation of the stand. (figs. 1 – 3).

Regarding claims 21, Barker in view of Johnson discloses all of the aforementioned limitations of claim 1. Barker also teaches wherein the rest fixture further comprises an attachment body which is in use fixed to the rifle, the attachment body comprises a plate which is attached by a fixing to the rifle, the attachment body includes an aperture through which the fixing is made to the rifle (figs. 1 – 3).

Regarding claims 33, Barker in view of Johnson discloses all of the aforementioned limitations of claim 28. Barker also teaches wherein the rest stand comprises two legs or three legs (fig. 3).


Regarding claims 74, Barker in view of Johnson discloses all of the aforementioned limitations of claim 73. Johnson also teaches wherein the smooth rotation is provided for 360 degrees of rotation around the vertical axis (¶26-27).

Regarding claims 75, Barker in view of Johnson discloses all of the aforementioned limitations of claim 1. Johnson also teaches wherein the smooth, planar rotation is non-undulating (¶26-27).

Regarding claims 76, Barker in view of Johnson discloses all of the aforementioned limitations of claim 1. Barker also teaches wherein the rifle rest is capable of attaching to one or more selected from the group consisting of a camera, a monocular, and a binocular, when the rifle is not attached (¶2).

	Claim 15, 42 and 71 – 72 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barker in view of Johnson in view of Hunts (US 2006/0139134).
Regarding claims 15, 42, 71 – 72 Barker discloses a rest (10) for supporting an object, the rest comprising: a rest fixture (71) which is in use attached to a rifle, wherein the rest fixture comprises a stand (71) coupling which includes a magnetic element for removable attachment of a rest stand (¶47); and a rest stand for resting on a surface, wherein the rest stand comprises a support body (20), at least two legs (51-53) which is supported by the support body and a fixture coupling which includes a magnetic element (68) for removable attachment to the stand coupling on the rifle (figs. 1, 3, 13); wherein the legs are each pivotably coupled to the support body about a respective pivot between a first, expanded or in use configuration and a collapsed configuration, optionally the legs each include a pivot connector at one, upper end thereof which is pivotably coupled to the support body (figs. 1 – 3); wherein the fixture coupling and the stand coupling each comprise circular or near-circular sections, providing for smooth rotation thereabout around a vertical axis and allowing for rotation of the rifle about a horizontal axis (figs. 1 – 3, 11-12; ¶46, 49, 50). Barker fails to explicitly disclose circular 
In the same field of endeavor, Johnson teaches panning base 20, a retaining member 24 to maintain the panning base and the body 12 together with the desired ability to freely rotate about each other (fig. 1-4; ¶26-27). In light of the teaching of Johnson, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Johnson’s teachings in Barker’s system. One of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. The combination fails to explicitly teach optionally the support body includes first and second magnetic elements, each adjacent and to a respective outer side of one the pivots, and the pivot connectors each include a magnetic element, whereby the magnetic element of the respective leg is attracted to the respective magnetic element of the support body, thereby maintaining the legs in the expanded, in use configuration during use.
Hunts teaches a magnetic connector plurality of magnetic connector bodies in various different forms for magnetic connection of two or more bodies together (¶abstract).  
In light of the teaching of Hunts, it would have been obvious to one of ordinary skill in the art to modify the invention of Barker with a magnetic connection as taught by Hunts. One of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698